       Case: 3:18-cv-00188-NBB-RP Doc #: 5 Filed: 10/02/18 1 of 1 PageID #: 23



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ROWAN FAMILY DENTISTRY, LLC                                                           PLAINTIFF

V.                                                CIVIL ACTION NO. 3:18-CV-00188-NBB-RP

PRIVATE HEALTHCARE SYSTEMS, INC.                                                    DEFENDANT

                                             ORDER

       This cause comes before the court upon the plaintiff’s Notice of Dismissal in which it

stipulates to a voluntary dismissal of the instant action without prejudice pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Accordingly, the court finds that this

case should be DISMISSED without prejudice. This case is closed.

       SO ORDERED AND ADJUDGED this, the 1st day of October, 2018.


                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     UNITED STATES DISTRICT JUDGE
